DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (JP08320071A).
Yamaguchi discloses a housing for an in-vehicle apparatus, the housing comprising a first housing member (e.g. one of 2 and 4) including a first joint surface, a first inner surface provided on one side with respect to the first joint surface, and a first outer surface on an opposite side of the first joint surface from the first inner surface, a second housing member (e.g. other of 2 and 4) including a second joint surface, a second inner surface, and a second outer surface, the first housing member and the second housing member are coupled with each other with the first joint surface and the second joint surface in abutment with each other on the second joint surface (e.g. joint surfaces 18 and 23), the second inner surface is provided on the same side as the first inner surface with respect to the second joint surface with the first joint surface and the second joint st holding portion having one of 7 and 2nd holding portion having other of 7).
Regarding claim 2: The second sealant holding portion is provided at an end portion on the same side as the first inner surface in the thickness direction of the first housing member (e.g. one of 9 and 22).

Regarding claims 4-5: The first housing member includes a dimensional adjustment portion, wherein the dimensional adjustment portion is provided on the same side as the second housing member with respect to the second sealant holding portion in the direction perpendicular to the first joint surface, wherein an end portion of the dimensional adjustment portion on the same side as the first inner surface in the thickness direction of the first housing member is located at the same position as an end portion of the second sealant holding portion on the same side as the second housing member or on the same side as the first outer surface with respect to this end portion, the first joint surface is provided on an end portion on the same side as the first housing member in the direction perpendicular to the first joint surface, and wherein the first joint surface has a machined surface cut by machining (e.g. method limitation and/or intermediate product or process which is given no or little patentable weight in an apparatus claim, it is noted that the groove 18 of applicant is of same shape as the one in reference). With regard to method limitation and/or intermediate product, see MPEP 2113-2114. Regarding claim 5: The first housing member includes a bent portion between the second sealant holding portion and the dimensional adjustment portion in the direction perpendicular to the first joint surface (e.g. again method limitation is given little or no patentable weigh in an apparatus claim).

Regarding claim 6: The first sealant holding portion (e.g. 22) is provided at a central portion in a region not including the second sealant holding portion or on the first inner surface side with respect to the central portion in the thickness direction of the first housing member.
Regarding claim 7: The second sealant holding portion (e.g. incline shape 14) is provided in such a manner that a minor angle among angles defined between an inclined surface of the second sealant holding portion and the direction perpendicular to the first joint surface is 30 degrees or wider and narrower than 45 degrees (e.g. figure shows the incline surface 14 is as 30 degrees or wider and narrower than 45 degrees).
Regarding claim 8: The first housing member and the second housing member are cast items formed by casting (e.g. method limitation given little or no patentable weight in an apparatus claim), and wherein the first sealant holding portion or the second sealant holding portion has a casting surface at least on a part of a surface thereof (e.g. again method limitation given little or no patentable weight in an apparatus claim, See MPEP 2113-2114).
Regarding claim 9: The first outer surface is shaped in such a manner that an end portion thereof on the same side as the second outer surface in the direction perpendicular to the first joint surface is located adjacent to an end portion of the second outer surface on the same side as the first outer surface (e.g. figures).
The first sealant holding portion includes a bottom surface facing the second joint surface in a direction perpendicular to the first joint surface, and a pair of side wall surfaces provided on both sides of the bottom surface in the thickness direction of the first housing member and facing opposite from each other (e.g. 1st holding portion 22).
.
Claim(s) 1-2 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hino et al (JP11173424A).
Hino discloses a housing for an in-vehicle apparatus, the housing comprising a first housing member (e.g. figures) including a first joint surface, a first inner surface provided on one side with respect to the first joint surface, and a first outer surface on an opposite side of the first joint surface from the first inner surface, a second housing member (e.g. figures) including a second joint surface, a second inner surface, and a second outer surface, the first housing member and the second housing member are coupled with each other with the first joint surface and the second joint surface in abutment with each other on the second joint surface (e.g. joint surfaces in figures), the second inner surface is provided on the same side as the first inner surface with respect to the second joint surface with the first joint surface and the second joint surface in abutment with each other (e.g. figures), the second outer surface is provided on the same side as the first outer surface with respect to the second joint surface with the first joint surface and the second joint surface in abutment with each other (e.g. figures), the second housing member forms a space facing the first inner surface and the second inner surface together with the first housing member with the first joint surface and the second joint surface in abutment with each other (e.g. figures), wherein the housing further includes a first sealant holding portion (e.g. one of 12c and 12e), a second sealant holding portion (e.g. other of 12c and 12e), and a liquid sealant (e.g. liquid sealant S) provided in the first sealant holding portion and the second sealant holding portion, the first sealant holding portion is a recessed groove opened to one of the first joint surface and the second joint surface, the first sealant holding portion is 
Regarding claim 2: The second sealant holding portion is provided at an end portion on the same side as the first inner surface in the thickness direction of the first housing member (e.g. one of 9 and 22).
Regarding claims 12-13: The first sealant holding portion is annularly continuous (e.g. figures show this). The housing further comprising a coupling member configured to couple the first housing member and the second housing member with each other, wherein the first housing member includes a first coupling member insertion hole penetrating through in a direction perpendicular to the first joint surface, the coupling member being inserted in the first coupling member insertion hole, wherein the second housing member includes a second coupling member insertion hole penetrating through in the direction perpendicular to the first joint surface, the coupling member being inserted in the second coupling member insertion hole, and wherein the first sealant holding portion is provided on the first inner surface side with respect to the first coupling member insertion hole (coupling members that are received in 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Aisin (JP 62-194074A).
Yamaguchi discloses the invention as claimed above but fails to disclose the bottom surface has a recessed circular-arc shape opened toward the second joint surface side. Aisin discloses a first holding portion having side surface and a bottom surface having a recessed circular arc shape open toward a second joint surface side (e.g. figure 6). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the bottom surface of Yamaguchi to be a circular arch shape as taught by Aisin, to provide less stress at the corners of the groove or recess (inherent do to curve corners instead shape corners) and to provide better retention of the liquid sealant (e.g. figures of Aisin).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Kinoshita (JP5973816).
Yamaguchi discloses the invention as claimed above but fails to disclose an arithmetic average roughness Ra of each of the first joint surface and the second joint surface is 6.4 micro meter or lower. Kinoshita teaches housing members with surfaces with an arithmetic average roughness Ra of each of a first joint surface and a second joint surface is 6.4 micro meter or lower (see document). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the joint surfaces of Yamaguchi to be less than 6.4 micro meter as .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review all references cited on 892 by examiner and IDS filed by applicant, no claims are allowable in view of the prior art listed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/VISHAL A PATEL/Primary Examiner, Art Unit 3675